DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “C” has been used to designate both “cyan” (page 2, line 31, etc. and Fig. 1) and “an effective image area” (page 9, line 7, etc. and Fig. 2)
The drawings are objected to because of the following informality: Fig. 2, “B-B” should be labeled as “B-B’”.  (See page 2, line 1 and page 7, line 6 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the developer inlet formed in the developer housing at a position corresponding to the first communication hole or the second communication hole, the developer 20    inlet closeable with a cap” as set forth in the claimed combination.
Independent claim 10 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the developer inlet formed in the developer housing and along the developing chamber and the agitating chamber, the developer inlet closeable with a cap” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sakamaki (US Pat. Pub. No. US 2017/0115606 A1) discloses a development device comprising: a developing roller; a developer housing; a developing chamber; an agitating chamber; a partition wall to separate the developing chamber from the agitating chamber, the partition wall having a first communication hole and a second communication hole; a development supply hole; and a developer outlet.
Iwata (US Pat. Pub. No. US 2017/0248868 A1) discloses a development device comprising: a developing roller; a developer housing; a developing chamber; an agitating chamber; a partition wall to separate the developing chamber from the agitating chamber, the partition wall having a first communication hole and a second communication hole; a development supply hole; and a developer outlet.
Kashimoto (US Pat. Pub. No. US 2017/0315474 A1) discloses a development device comprising: a developing roller; a developer housing; a developing chamber; an agitating chamber; a partition wall to separate the developing chamber from the agitating chamber, the partition wall having a first communication hole and a second communication hole; and a development supply hole.
Saito et al. (US Pat. Pub. No. US 2019/0286013 A1) discloses a development device comprising: a developing roller; a developer housing; a developing chamber; an agitating 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 16, 2021